Per curiam.
Appellant filed a petition for mandamus to compel the Commissioner of the Department of Offender Rehabilitation to produce certain documents and an affidavit of poverty in support of his request to proceed in forma pauperis. The trial court refused to sanction the petition because of the insufficiency of the affidavit. We agree and affirm.
Submitted August 25, 1978
Decided October 31, 1978.
Earl Lee Brown, pro se.
Arthur K. Bolton, Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur, except Jordan, J., who concurs in the judgment only.